DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/22 has been entered.

AIA  or pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 2-3, 8-12, 15-17, 19-20, 22-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0173759 A1 (“Kim’) in view of US 2013/0105942 A1 (“Chen”).

Kim teaches:


    PNG
    media_image1.png
    373
    419
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    367
    493
    media_image2.png
    Greyscale


Kim teaches:
11. A method (see Figs. 2A-11 and top view in Fig. 1, and associated text), the method comprising: 

providing a substrate 100 having a first semiconductor fin 10 (see top view of Fig. 1) extending in a first direction (left to right as shown in Fig. 1) and an adjacent second semiconductor fin 10 extending in the first direction (Fig. 1) with a shallow trench isolation (STI) feature 102 (Merriam Webster defines “feature” as “a prominent part or characteristic”; 102 is a prominent part of a shallow trench isolation, see para 20; see side view shown in Fig. 10A),

forming an electrical conductor (119, Fig. 10A; shown as 20 in Fig. 1) extending in the first direction (its short side extends in this direction) and disposed over the STI feature (Fig. 10A), wherein the electrical conductor is formed as part of a fin-type field effect transistor (FINFET) process, the FINFET process forming at least one of a metal layer or a gate layer (para 16, 28); and 

depositing a dielectric layer (104/106) over the STI feature (Fig. 10A),
wherein the depositing the dielectric layer includes forming a first spacer element (i.e. portion of 104 and 106 between the fin sidewall and the lower portion of the sidewall of 114) on a sidewall of the first semiconductor fin, wherein a top surface of the first spacer element is planar with a top surface of the first semiconductor fin (see Fig. 10A, wherein the top of 104 and 106 is planar with the fin portion of 100).

Kim does not explicitly teach:
that the STI feature is between a bottom region of the first semiconductor fin and a bottom region of the second semiconductor fin; and 
that the electrical conductor is between the first semiconductor fin and the second semiconductor fin;
that the dielectric feature is between the first semiconductor fin and the second semiconductor fin; and
a second spacer element (i.e. portion of 104 and 106 between the fin sidewall and the lower portion of the sidewall of 114) on a sidewall of the second semiconductor fin.
This is because Kim’s Figs. 2-11 in side view are taken along a line of Fig. 1 that only shows a single fin; thus Kim does not explicitly teach “between” two fins or the second spacer on two fins.
However, Kim’s 102/104/106 are shown next to the bottom region of the first semiconductor fin in Fig. 10A. Furthermore, it is obvious that since 102/104/106 isolate between fins, that while only a single fin is shown in the side view in Fig. 10A, the trench 130 and 102/104/106 that is therein would fill the non-active regions 30 between adjacent fins, so each of the fins would have the same features as shown for a single fin in Fig. 10A, and thus the STI feature would be between a bottom region of the first semiconductor fin and a bottom region of the second semiconductor fin.

Chen teaches an STI feature 1005 (Fig. 15, para 25, 30) that fills the space between each adjacent fin 1003. 

    PNG
    media_image3.png
    181
    487
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Chen to the invention of Kim, such that the STIs are between adjacent fins. The motivation to do so is that the combination produces the predictable results of providing a shallow trench isolation feature between each adjacent fin, thus reducing and/or preventing leakage of current from the conductor layer 1001 (i.e. equivalent to Kim’s gate electrode) and the substrate (para 25). 

Kim and Chen together further teach and/or suggest as obvious to one of ordinary skill in the art:

12. The method of claim 11, wherein the first and second spacer elements are formed on the sidewalls of each of the first and second semiconductor fins prior to forming the electrical conductor (104 and 106 are entirely formed in Fig. 3A; the regions interpreted as the spacer elements are defined by etching in Figs. 4A-8A; this is before  the conductor is formed in Figs. 9A-10A).

15. The method of claim 11, wherein the dielectric layer has a first composition and the STI feature has a second composition different than the first composition (STI feature 102 is made of oxide, while the dielectric layer 104/106 has a different composition in that at least 104 may be nitride, and/or 106 may be SOG, USG, BPSG, PSG, PE-TEOS, or a multi-layer thereof, see para 20).  

16. The method of claim 11, wherein the electrical conductor is a polysilicon layer deposited during the formation of a fin-type field effect transistor (FINFET) gate (para 27).

17. The method of claim 11, wherein a first capacitance is formed between the electrical conductor and the first semiconductor fin and a second capacitance between the electrical conductor and the second semiconductor fin (a capacitor is any two conductive features separated by an insulator; 119 is a conductive gate, 102/104/106 is a dielectric, and 10 is a conductive fin, thus having capacitance).  

24. The method of claim 11, wherein after the depositing the dielectric layer, a top surface of the first semiconductor fin and a top surface of the second semiconductor fin are exposed (dielectrics 102/104/106 are formed in Fig. 2A; later in Fig. 10A, the top surfaces of the fins are exposed).  

25. The method of claim 11, wherein a top surface of the second spacer element is planar with a top surface of the second semiconductor fin (Fig. 10), wherein the top surface of the second semiconductor fin comprises semiconductor material (fins 10 are made from silicon substrate, see para 20).  

26. The method of claim 11, wherein the electrical conductor has a top surface further from the substrate than the top surface of the first spacer element and the top surface of the first semiconductor fin (Fig. 10A).


-----------------------------------------------------------------

	27. A method, the method comprising: 
providing a substrate 100 having a first semiconductor fin 10 (Fig. 1) and an adjacent second semiconductor fin 10 (Fig. 1) with a shallow trench isolation (STI) feature 102 (Merriam Webster defines “feature” as “a prominent part or characteristic”; 102 is a prominent part of a shallow trench isolation, see para 20; see side view shown in Fig. 10A),
forming an electrical conductor (119, Fig. 10A; shown as 20 in Fig. 1) over the STI feature, wherein the electrical conductor is formed as part of a fin-type field effect transistor (FINFET) process, the FINFET process forming at least one of a metal layer or a gate layer (para 16, 28); and 
depositing a dielectric layer (104/106) over the STI feature (Fig. 10A), wherein the depositing the dielectric layer includes forming a first spacer element (i.e. portion of 104 and 106 between the fin sidewall and the lower portion of the sidewall of 114) extending from a sidewall of the first semiconductor fin to a first sidewall of the electrical conductor (Fig. 10A), and 
wherein a top surface of the first spacer element is planar with a top surface of the first semiconductor fin (Fig. 10A).



Kim does not explicitly teach:
that the STI feature between a bottom region of the first semiconductor fin and a bottom region of the second semiconductor fin,
that the electrical conductor is between the first semiconductor fin and the second semiconductor fin,
that the dielectric layer is between the first semiconductor fin and the second semiconductor fin,
and wherein the depositing the dielectric layer includes forming a second spacer element extending from a sidewall of the second semiconductor fin to a second sidewall of the electrical conductor, the second sidewall of the electrical conductor opposing the first sidewall of the electrical conductor.
This is because Kim’s Figs. 2-11 in side view are taken along a line of Fig. 1 that only shows a single fin; thus Kim does not explicitly teach “between” two fins or the second spacer on two fins.
However, Kim’s 102/104/106 are shown next to the bottom region of the first semiconductor fin in Fig. 10A. Furthermore, it is obvious that since 102/104/106 isolate between fins, that while only a single fin is shown in the side view in Fig. 10A, the trench 130 and 102/104/106 that is therein would fill the non-active regions 30 between adjacent fins, so each of the fins would have the same features as shown for a single fin in Fig. 10A, and thus the STI feature would be between a bottom region of the first semiconductor fin and a bottom region of the second semiconductor fin.

Chen teaches an STI feature 1005 (Fig. 15, para 25, 30) that fills the space between each adjacent fin 1003. 

    PNG
    media_image3.png
    181
    487
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Chen to the invention of Kim, such that the STIs are between adjacent fins. The motivation to do so is that the combination produces the predictable results of providing a shallow trench isolation feature between each adjacent fin, thus reducing and/or preventing leakage of current from the conductor layer 1001 (i.e. equivalent to Kim’s gate electrode) and the substrate (para 25). 

Kim and Chen together further teach and/or suggest as obvious to one of ordinary skill in the art:

2. The method of claim 27, wherein the forming the first spacer element is before forming the electrical conductor (104 and 106 are entirely formed in Fig. 3A; the regions interpreted as the spacer elements are defined by etching in Figs. 4A-8A; this is before  the conductor is formed in Figs. 9A-10A).  

3. The method of claim 27, wherein the depositing the dielectric layer includes forming a first insulating layer 104 of an insulating material under the electrical conductor, over the STI feature 102, and between the sidewall of the first semiconductor fin and the sidewall of the second semiconductor fin (see discussion of claim 27 for the features 102/104/106 being between fins).  

8. The method of claim 27, wherein a top surface of the first semiconductor fin provides a first top surface and the electrical conductor provides a second top surface, the first top surface being lower than the second top surface (Fig. 10A).  

10. The method of claim 27, wherein a capacitor is formed having capacitance between the electrical conductor and the first semiconductor fin (a capacitor is any two conductive features separated by an insulator; 119 is a conductive gate, 102/104/106 is a dielectric, and 10 is a conductive fin, thus having capacitance).  

-----------------------------------------------------------------

28. A method, the method comprising: 
providing a substrate 100 having a first semiconductor fin 10 (Fig. 1) and an adjacent second semiconductor fin 10 (Fig. 1) with a shallow trench isolation (STI) feature 102 (Merriam Webster defines “feature” as “a prominent part or characteristic”; 102 is a prominent part of a shallow trench isolation, see para 20; see side view shown in Fig. 10A);
forming an electrical conductor (119, Fig. 10A; shown as 20 in Fig. 1) over the STI feature, wherein the electrical conductor is formed as part of a fin-type field effect transistor (FINFET) process, the FINFET process forming at least one of a metal layer or a gate layer (para 16, 28); and 

depositing a dielectric layer (104/106) over the STI feature (Fig. 10A), wherein the depositing the dielectric layer includes forming a first spacer element (i.e. portion of 104 and 106 between the fin sidewall and the lower portion of the sidewall of 114) abutting a sidewall of the first semiconductor fin and abutting a lower portion of a first sidewall of the electrical conductor (Fig. 10A),
wherein an upper portion of the first sidewall of the electrical conductor and an upper portion of the second sidewall of the electrical conductor are free of the first spacer element and the second spacer element respectively (Fig. 10A).

Kim does not explicitly teach:
that the STI feature is between a bottom region of the first semiconductor fin and a bottom region of the second semiconductor fin,
that the electrical conductor is between the first semiconductor fin and the second semiconductor fin,
that the dielectric layer is between the first semiconductor fin and the second semiconductor fin,
wherein the depositing the dielectric layer includes forming a second spacer element abutting a sidewall of the second semiconductor fin and abutting a lower portion of a second sidewall of the electrical conductor.

This is because Kim’s Figs. 2-11 in side view are taken along a line of Fig. 1 that only shows a single fin; thus Kim does not explicitly teach “between” two fins or the second spacer on two fins.
However, Kim’s 102/104/106 are shown next to the bottom region of the first semiconductor fin in Fig. 10A. Furthermore, it is obvious that since 102/104/106 isolate between fins, that while only a single fin is shown in the side view in Fig. 10A, the trench 130 and 102/104/106 that is therein would fill the non-active regions 30 between adjacent fins, so each of the fins would have the same features as shown for a single fin in Fig. 10A, and thus the STI feature would be between a bottom region of the first semiconductor fin and a bottom region of the second semiconductor fin.

Chen teaches an STI feature 1005 (Fig. 15, para 25, 30) that fills the space between each adjacent fin 1003. 

    PNG
    media_image3.png
    181
    487
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Chen to the invention of Kim, such that the STIs are between adjacent fins. The motivation to do so is that the combination produces the predictable results of providing a shallow trench isolation feature between each adjacent fin, thus reducing and/or preventing leakage of current from the conductor layer 1001 (i.e. equivalent to Kim’s gate electrode) and the substrate (para 25). 

Kim and Chen together further teach and/or suggest as obvious to one of ordinary skill in the art:

19. The method of claim 28, wherein the substrate is silicon (para 20).  

20. The method of claim 28, wherein the electrical conductor is one of a metal layer or a gate layer (para 28).

22. The method of claim 28, wherein the electrical conductor is formed interfacing the a top surface of an oxide layer abutting the first spacer element and the second spacer element (106 may be oxide see para 20; see Fig. 10A).

	23. The method of claim 28, wherein the electrical conductor extends above a top surface of the first semiconductor fin (Fig. 10A).


Allowable Subject Matter
Claim(s) 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim 9, including: wherein the first spacer is formed directly on the sidewall of the first semiconductor fin.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819